
	
		II
		112th CONGRESS
		2d Session
		S. 2262
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Johnson of South
			 Dakota (for himself, Ms.
			 Murkowski, Mr. Inouye, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize and
		  extend the Fetal Alcohol Syndrome prevention and services program, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Advancing FASD Research,
			 Prevention, and Services Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Fetal Alcohol
			 Spectrum Disorders (FASD) are the spectrum of serious, life-long disorders
			 caused by prenatal exposure to alcohol, which include Fetal Alcohol Syndrome,
			 Alcohol-Related Neurodevelopmental Disorder, and Alcohol-Related Birth
			 Defects.
			(2)In the decades
			 that have passed since Fetal Alcohol Syndrome was first recognized in the
			 United States, this fully preventable condition has continued to affect
			 American children and families.
			(3)Prenatal alcohol
			 exposure can cause brain damage that produces cognitive and behavioral
			 impairments. Prenatal alcohol exposure can cause intellectual disabilities or
			 low IQ and difficulties with learning, memory, attention, and problem solving.
			 It can also create problems with executive functioning and adaptive behavior
			 that impairs mental health and social interaction. Prenatal alcohol exposure
			 does not always result in below average IQ or visible birth defects, which
			 makes Fetal Alcohol Spectrum Disorders difficult to identify, leading to
			 improper treatment or denial of support services.
			(4)Prenatal alcohol
			 exposure also can cause growth retardation, birth defects involving the heart,
			 kidney, vision and hearing, and a characteristic pattern of facial
			 abnormalities. Prenatal alcohol exposure can also result in secondary
			 behavioral characteristics that may include mental health disorders and
			 learning and behavioral problems resulting in disrupted school experience,
			 trouble with the law, incarceration, inappropriate sexual behavior, alcohol or
			 drug problems, dependent living, and problems with employment.
			(5)According to the
			 Substance Abuse and Mental Health Services Administration, more than 1 in 5
			 women report drinking alcohol in the first trimester of pregnancy, 1 in 14 in
			 the second trimester, and 1 in 20 in the third trimester, even though there is
			 no known safe level of alcohol consumption during pregnancy.
			(6)The incidence
			 rate for all Fetal Alcohol Spectrum Disorders is estimated in a publication of
			 the National Institute on Alcohol Abuse and Alcoholism to be about 10 out of
			 1,000 births (1 percent of births) or 40,000 newborns each year. It is
			 estimated that as many as 2 per 1,000, or 20 percent of alcohol exposed
			 newborns, have Fetal Alcohol Syndrome, the most serious and identifiable of the
			 Fetal Alcohol Spectrum Disorders.
			(7)As measured by
			 the Fetal Alcohol Syndrome Surveillance Network, a partnership between the
			 Centers for Disease Control and Prevention and 5 different States, prevalence
			 of Fetal Alcohol Spectrum Disorders can be even higher in certain populations,
			 such as American Indians and Alaska Natives, foster care children, adoptive
			 children from the United States and from countries where alcohol consumption is
			 more prevalent, and in certain areas, such as those characterized by low
			 socioeconomic status.
			(8)Fetal Alcohol
			 Spectrum Disorders pose extraordinary financial costs to the Nation, including
			 the cost of specialized health care, education, foster care, incarceration, job
			 training, and general support services for individuals affected by Fetal
			 Alcohol Spectrum Disorders.
			(9)Lifetime health
			 costs for an individual with Fetal Alcohol Syndrome ranges from $860,000 to
			 $4,000,000. The cost of Fetal Alcohol Syndrome in the United States is
			 estimated to be at least $6,000,000,000 in 2007. Total economic costs would be
			 even higher for all Fetal Alcohol Spectrum Disorders.
			(10)There is a great
			 need for research, surveillance, prevention, treatment, and support services
			 for individuals with Fetal Alcohol Spectrum Disorders and their
			 families.
			(11)The National
			 Institutes of Health, in coordination with other Federal agencies, the
			 Interagency Coordinating Committee on Fetal Alcohol Syndrome, and the National
			 Task Force on Fetal Alcohol Syndrome and Fetal Alcohol Effect, has an
			 opportunity to advance research on Fetal Alcohol Spectrum Disorders in many
			 areas, including the following:
				(A)The
			 identification of the mechanisms that produce the cognitive and behavioral
			 problems associated with fetal alcohol exposure.
				(B)The
			 identification of a neurocognitive and neurobehavioral phenotype for prenatal
			 alcohol-related conditions other than Fetal Alcohol Syndrome.
				(C)The
			 identification of biological markers that can be used to indicate fetal alcohol
			 exposure.
				(D)The
			 identification of fetal and maternal risk factors that increase susceptibility
			 to Fetal Alcohol Spectrum Disorders.
				(E)The investigation
			 of behavioral and pharmacotherapies for alcohol-dependent women to determine
			 new approaches for sustaining recovery.
				(F)The development
			 of scientific-based pharmacologic and nutrient augmentation-based pre- and
			 post-natal interventions to antagonize or mitigate the effects of prenatal
			 alcohol exposure.
				(G)The development
			 of neurocognitive interventions to address deficits in neurocognitive function
			 for individuals with Fetal Alcohol Spectrum Disorders.
				(H)The development
			 of standards for measuring, reporting, and analyzing alcohol consumption
			 patterns in pregnant women.
				(I)The development
			 of enhanced technological approaches for the diagnosis of Fetal Alcohol
			 Spectrum Disorders including investigation of prenatal ultrasound, non-invasive
			 imaging, three-dimensional facial feature imaging and their application in
			 telemedicine to aid in remote diagnosis.
				(J)The evaluation of
			 the role of alcohol in Sudden Infant Death Syndrome (SIDS), unexplained
			 stillbirth, and premature birth.
				(K)The collection
			 and banking of biomaterials for future analyses to aid in the identification of
			 genetic and other biological and environmental risk factors contributing in the
			 development of Fetal Alcohol Spectrum Disorders.
				(L)The
			 identification of barriers to implementing alcohol screening in primary care
			 and obstetric practice, and explore the acceptability of new screening
			 technologies, such as computer assisted interviewing.
				(M)The development
			 of approaches for selected and indicated prevention, to decrease the potential
			 for FASD births among the women at greatest risk for these disorders.
				3.Programs for
			 fetal alcohol spectrum disordersSection 399H of the Public Health Service
			 Act (42 U.S.C. 280f) is amended—
			(1)by striking the
			 section heading and inserting the following: SEC. 399H. PROGRAMS FOR FETAL ALCOHOL SPECTRUM
			 DISORDERS.;
			(2)by redesignating
			 subsections (a) through (d) as subsections (h) through (k),
			 respectively;
			(3)by inserting
			 after the section heading, the following:
				
					(a)Research on FAS
				and related disorders
						(1)In
				generalThe Secretary, acting through the Director of the
				National Institutes of Health and in coordination with the Interagency
				Coordinating Committee on Fetal Alcohol Syndrome, shall—
							(A)establish a
				research agenda for Fetal Alcohol Spectrum Disorders; and
							(B)award grants,
				contracts, or cooperative agreements to public or private nonprofit entities to
				pay all or part of carrying out research under such agenda.
							(2)Types of
				researchIn carrying out paragraph (1), the Secretary, acting
				through the Director of the National Institute of Alcohol Abuse and Alcoholism,
				shall continue to conduct and expand national and international research in
				coordination with other Federal agencies that includes—
							(A)the most
				promising avenues of research in Fetal Alcohol Spectrum Disorder diagnosis,
				intervention, and prevention;
							(B)factors that may
				mitigate the effects of fetal alcohol exposure; and
							(C)other research
				that the Director determines to be appropriate.
							(3)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for each of fiscal
				years 2013 through 2017.
						(b)Surveillance,
				public health research, and prevention activities
						(1)In
				generalThe Secretary, acting through the Director of the
				National Center on Birth Defects and Developmental Disabilities, shall
				facilitate surveillance, public health research, and prevention of Fetal
				Alcohol Spectrum Disorders as provided for in this subsection.
						(2)Surveillance,
				public health research, and preventionIn carrying out this
				subsection, the Secretary shall—
							(A)integrate into
				clinical practice the standard case definition for diagnosis of Fetal Alcohol
				Syndrome and, in collaboration with the National Institute on Alcohol Abuse and
				Alcoholism, the Centers for Disease Control and Prevention, researchers, and
				experts in the field, develop a standard clinical case definition for
				diagnostic guidelines and criteria for prenatal alcohol-related conditions
				other than Fetal Alcohol Syndrome;
							(B)conduct applied
				public health prevention research to identify evidence-based strategies for
				reducing alcohol-exposed pregnancies in women at high risk for alcohol-exposed
				pregnancies;
							(C)disseminate and
				provide the necessary training and support to implement evidence-based
				strategies developed under subparagraph (A) to—
								(i)hospitals,
				federally qualified health centers, outpatient programs, and other appropriate
				health care providers;
								(ii)incarceration,
				detainment facilities, and other judicial systems for juveniles and
				adults;
								(iii)educational
				settings;
								(iv)social work and
				child welfare offices;
								(v)foster care
				providers and adoption agencies;
								(vi)State offices
				and others providing services to individuals with disabilities;
								(vii)alcoholism
				treatment facilities; and
								(viii)other entities
				that the Secretary determines to be appropriate;
								(D)conduct
				activities related to risk factor surveillance including the biannual
				monitoring and reporting of alcohol consumption among pregnant women and women
				of child bearing age; and
							(E)disseminate and
				evaluate brief behavioral intervention strategies aimed at preventing
				alcohol-exposed pregnancies among women of childbearing age in special
				settings, including clinical primary health centers, outpatient clinics, and
				jail and recovery campuses.
							(3)Authorization
				of appropriationThere are authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for each of fiscal years
				2013 through 2017.
						(c)Building State
				FASD systems
						(1)In
				generalThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall award grants,
				contracts, or cooperative agreements to States for the purpose of establishing
				or expanding statewide programs of surveillance, prevention, and clinical
				intervention for individuals with Fetal Alcohol Spectrum Disorders.
						(2)EligibilityTo
				be eligible to receive a grant, contract, or cooperative agreement under
				paragraph (1) a State shall—
							(A)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may reasonably require;
							(B)develop and
				implement a statewide strategic plan for preventing Fetal Alcohol Spectrum
				Disorders and clinical intervention for individuals with Fetal Alcohol Spectrum
				Disorders;
							(C)consult with
				public and private non-profit entities with relevant expertise on Fetal Alcohol
				Spectrum Disorders within the State, including—
								(i)parent-led groups
				and other organizations that support and advocate for individuals with Fetal
				Alcohol Spectrum Disorders; and
								(ii)Indian tribes
				and tribal organizations; and
								(D)designate an
				individual to serve as the coordinator of the State's Fetal Alcohol Spectrum
				Disorders program.
							(3)Strategic
				planThe statewide strategic plan prepared under paragraph (2)(B)
				shall include—
							(A)the
				identification of existing State programs and systems that could be used to
				identify and assist individuals with Fetal Alcohol Spectrum Disorders and
				prevent alcohol consumption during pregnancy, such as—
								(i)programs for the
				developmentally disabled, the mentally ill, and individuals with alcohol
				dependency;
								(ii)educational
				settings;
								(iii)incarceration,
				detention centers, and judicial systems for juveniles and adults;
								(iv)child welfare
				programs and social service programs; and
								(v)other programs or
				systems the State determines to be appropriate;
								(B)the
				identification of any barriers for individuals with Fetal Alcohol Spectrum
				Disorders or women at risk for alcohol consumption during pregnancy to access
				the programs identified under subparagraph (A); and
							(C)proposals to
				eliminate barriers to prevention and treatment programs and coordinate the
				activities of such programs.
							(4)Use of
				fundsAmounts received under a grant, contract, or cooperative
				agreement under paragraph (1) shall be used for 1 or more of the following
				activities:
							(A)Establishing a
				statewide surveillance system.
							(B)Collecting,
				analyzing, and interpreting data.
							(C)Establishing a
				diagnostic center.
							(D)Developing,
				implementing, and evaluating population-based and targeted prevention programs
				for Fetal Alcohol Spectrum Disorders, including public awareness
				campaigns.
							(E)Referring
				individuals with Fetal Alcohol Spectrum Disorders to appropriate support
				services.
							(F)Implementing
				recommendations from relevant agencies and organizations on the identification
				and prevention of Fetal Alcohol Spectrum Disorders, and clinical intervention
				for individuals with Fetal Alcohol Spectrum Disorders.
							(G)Providing
				training to health care providers on the prevention, identification, and
				treatment of Fetal Alcohol Spectrum Disorders.
							(H)Disseminating
				information about Fetal Alcohol Spectrum Disorders and the availability of
				support services to families of individuals with Fetal Alcohol Spectrum
				Disorders.
							(I)Other activities
				determined appropriate by the Secretary.
							(5)Multi-State
				programsThe Secretary shall permit the formation of multi-State
				Fetal Alcohol Spectrum Disorders programs under this subsection.
						(6)Other contracts
				and agreementsA State may carry out activities under paragraph
				(4) through contracts or cooperative agreements with public and private
				non-profit entities with a demonstrated expertise in Fetal Alcohol Spectrum
				Disorders.
						(7)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for fiscal years 2013
				through 2017.
						(d)Promoting
				community partnerships
						(1)In
				generalThe Secretary shall award grants, contracts, or
				cooperative agreements to eligible entities to enable such entities to
				establish, enhance, or improve community partnerships for the purpose of
				collaborating on common objectives and integrating the services available to
				individuals with Fetal Alcohol Spectrum Disorders, such as surveillance,
				prevention, treatment, and provision of support services.
						(2)Eligible
				entitiesTo be eligible to receive a grant, contract, or
				cooperative agreement under paragraph (1), an entity shall—
							(A)be a public or
				private nonprofit entity, including—
								(i)a
				health care provider or health professional;
								(ii)a primary or
				secondary school;
								(iii)a social work
				or child welfare office;
								(iv)an
				incarceration, detainment facility, or judicial systems for juveniles and
				adults;
								(v)a
				parent-led group or other organization that supports and advocates for
				individuals with Fetal Alcohol Spectrum Disorders;
								(vi)an Indian tribe
				or tribal organization;
								(vii)any other
				entity the Secretary determines to be appropriate; or
								(viii)a consortium
				of any of the entities described in clauses (i) through (vii); and
								(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may reasonably require, including
				assurances that the entity submitting the application does, at the time of
				application, or will, within a reasonable amount of time from the date of
				application, include substantive participation of a broad range of entities
				that work with or provide services for individuals with Fetal Alcohol Spectrum
				Disorders.
							(3)ActivitiesAn
				eligible entity shall use amounts received under a grant, contract, or
				cooperative agreement under this subsection shall carry out 1 or more of the
				following activities:
							(A)Integrating Fetal
				Alcohol Spectrum Disorders services into existing programs and services
				available in the community.
							(B)Conducting a
				needs assessment to identify services that are not available in a
				community.
							(C)Developing and
				implementing community-based initiatives to prevent, diagnose, treat, and
				provide support services to individuals with Fetal Alcohol Spectrum
				Disorders.
							(D)Disseminating
				information about Fetal Alcohol Spectrum Disorders and the availability of
				support services.
							(E)Developing and
				implementing a community-wide public awareness and outreach campaign focusing
				on the dangers of drinking alcohol while pregnant.
							(F)Providing
				mentoring or other support to families of individuals with Fetal Alcohol
				Spectrum Disorders.
							(G)Other activities
				determined appropriate by the Secretary.
							(4)Authorization
				of appropriationThere are authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for each of fiscal years
				2013 through 2017.
						(e)Development of
				best practices
						(1)In
				generalThe Secretary, in coordination with the Administrator of
				the Substance Abuse and Mental Health Services Administration, shall award
				grants to States, Indian tribes and tribal organizations, and nongovernmental
				organizations for the establishment of pilot projects to identify and implement
				best practices for—
							(A)educating
				children with fetal alcohol spectrum disorders, including—
								(i)activities and
				programs designed specifically for the identification, treatment, and education
				of such children; and
								(ii)curricula
				development and credentialing of teachers, administrators, and social workers
				who implement such programs;
								(B)educating judges,
				attorneys, probation officers, child advocates, law enforcement officers,
				prison wardens, alternative incarceration administrators, and incarceration
				officials on how to treat and support individuals suffering from Fetal Alcohol
				Spectrum Disorders within the criminal justice system, including—
								(i)programs designed
				specifically for the identification, treatment, and education of those with
				Fetal Alcohol Spectrum Disorders; and
								(ii)curricula
				development and credentialing within the justice system for individuals who
				implement such programs; and
								(C)educating
				adoption or foster care agency officials about available and necessary services
				for children with Fetal Alcohol Spectrum Disorders, including—
								(i)programs designed
				specifically for the identification, treatment, and education of those with
				Fetal Alcohol Spectrum Disorders; and
								(ii)education and
				training for potential parents of an adopted child with Fetal Alcohol Spectrum
				Disorders.
								(2)ApplicationTo
				be eligible for a grant under paragraph (1), an entity shall prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may reasonably require.
						(3)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for each of fiscal
				years 2013 through 2017.
						(f)Transitional
				services
						(1)In
				generalThe Secretary shall award demonstration grants,
				contracts, and cooperative agreements to States, Indian tribes and tribal
				organizations, and nongovernmental organizations for the purpose of
				establishing integrated systems for providing transitional services for those
				affected by prenatal alcohol exposure and evaluating their
				effectiveness.
						(2)ApplicationTo
				be eligible for a grant, contract, or cooperative agreement under paragraph
				(1), an entity shall prepare and submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require, including specific credentials relating to education,
				skills, training, and continuing educational requirements relating to Fetal
				Alcohol Spectrum Disorders.
						(3)Allowable
				usesAn entity shall use amounts received under a grant,
				contract, or cooperative agreement under paragraph (1) to—
							(A)provide housing
				assistance to, or specialized housing for, adults with Fetal Alcohol Spectrum
				Disorders;
							(B)provide
				vocational training and placement services for adults with Fetal Alcohol
				Spectrum Disorders;
							(C)provide
				medication monitoring services for adults with Fetal Alcohol Spectrum
				Disorders;
							(D)provide training
				and support to organizations providing family services or mental health
				programs and other organizations that work with adults with Fetal Alcohol
				Spectrum Disorders; and
							(E)establish and
				evaluate housing models specially designed for adults with Fetal Alcohol
				Spectrum Disorders.
							(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for each of fiscal
				years 2013 through 2017.
						(g)Federally
				qualified health center initiative
						(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to federally
				qualified health centers acting in collaboration with States, Indian tribes,
				tribal organizations, and nongovernmental organizations, for the establishment
				of a 5-year demonstration program to implement and evaluate a program to
				increase the awareness and identification of Fetal Alcohol Spectrum Disorders
				in federally qualified health centers and to refer affected individuals to
				appropriate support services.
						(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), a federally qualified
				health center, or a State, Indian tribe, tribal organization, or nongovernment
				organization with a demonstrated record of implementing Fetal Alcohol Spectrum
				Disorders programming in federally qualified health centers, shall prepare and
				submit to the Administrator an application at such time, in such manner, and
				containing such information as the Administrator may reasonably require.
						(3)ActivitiesA
				federally qualified health center, or other eligible entity, shall use amounts
				received under a grant under paragraph (1) to—
							(A)provide training
				for health care providers on identifying and educating women who are at risk
				for alcohol consumption during pregnancy;
							(B)provide training
				for health care providers on screening children for Fetal Alcohol Spectrum
				Disorders;
							(C)educate health
				care providers and other relevant federally qualified health center workers on
				the support services available for those with Fetal Alcohol Spectrum Disorders
				and treatment services available for women at risk for alcohol consumption
				during pregnancy; and
							(D)implement a
				tracking system that can identify the rates of Fetal Alcohol Spectrum Disorders
				by racial, ethnic, and economic backgrounds.
							(4)Selection of
				participantsThe Administrator shall determine the number of
				federally qualified health centers that will participate in the demonstration
				program under this subsection and shall select participants, to the extent
				practicable, that are located in different regions of the United States and
				that serve a racially and ethnically diverse population.
						(5)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for each of fiscal
				years 2013 through 2017.
						(6)Report to
				congressNot later than 1 year after completion of the
				demonstration program under this subsection, the Administrator shall prepare
				and submit to Congress a report on the results of the demonstration program,
				including—
							(A)changes in the
				number of women screened for and identified as at risk for alcohol consumption
				during pregnancy;
							(B)changes in the
				number of individuals identified as having a Fetal Alcohol Spectrum Disorder;
				and
							(C)changes in the
				number of alcohol-consuming pregnant women and individuals with Fetal Alcohol
				Spectrum Disorders who were referred to appropriate
				services.
							;
			(4)in subsection
			 (h)(1) (as so redesignated)—
				(A)in subparagraph
			 (C), by striking and after the semicolon;
				(B)in subparagraph
			 (D), by adding and after the semicolon; and
				(C)by adding at the
			 end the following:
					
						(E)national public
				service announcements to raise public awareness of the risks associated with
				alcohol consumption during pregnancy with the purpose of reducing the
				prevalence of Fetal Alcohol Spectrum Disorders, that shall—
							(i)be developed,
				conducted, and evaluated prior to broadcast by relevant Federal agencies with
				the advice of the Interagency Coordinating Committee on Fetal Alcohol Syndrome
				taking into consideration the expertise and experience of other relevant
				Federal agencies;
							(ii)be broadcast
				through appropriate media outlets, including the Internet, television or radio,
				in a manner intended to reach women at risk of alcohol consumption during
				pregnancy; and
							(iii)be measured
				prior to broadcast of the national public service announcements to provide
				baseline data that will be used to evaluate the effectiveness of the
				announcements.
							;
				and
				(5)in subsection (k)
			 (as so redesignated)—
				(A)in paragraph (1),
			 by striking National Task Force on Fetal Alcohol Syndrome and Fetal
			 Alcohol Effect and inserting National Task Force on Fetal
			 Alcohol Spectrum Disorders;
				(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (B), by striking and after the semicolon;
					(ii)in
			 subparagraph (C), by striking the period and inserting a semicolon; and
					(iii)by adding at
			 the end the following:
						
							(D)explore the
				feasibility of whether Fetal Alcohol Syndrome and other prenatal alcohol
				disorders, or a subset of these disorders, should be included in the Diagnostic
				and Statistic Manual of Mental Disorders; and
							(E)in collaboration
				with the National Institute on Alcohol Abuse and Alcoholism, the Centers for
				Disease Control and Prevention, researchers, and experts in the field, develop
				a standard clinical case definition for diagnostic guideline and criteria for
				prenatal alcohol-related conditions other than Fetal Alcohol
				Syndrome.
							;
				and
					(C)by striking
			 Fetal Alcohol Syndrome and Fetal Alcohol Effect each place that
			 such appears and inserting Fetal Alcohol Spectrum
			 Disorders.
				4.Coordination
			 among Federal entitiesPart O
			 of title III of the Public Health Service Act (42 U.S.C. 280f et seq.) is
			 amended by adding at the end the following:
			
				399K–1.Coordination
				among Federal entities
					(a)Interagency
				Coordinating Committee on Fetal Alcohol SyndromeThe Secretary,
				acting through the Director of the National Institute on Alcohol Abuse and
				Alcoholism, shall provide for the continuation of the Interagency Coordinating
				Committee on Fetal Alcohol Syndrome so that such Committee may—
						(1)coordinate
				activities conducted by the Federal Government on Fetal Alcohol Spectrum
				Disorders, including convening meetings, establishing work groups, sharing
				information, and facilitating and promoting collaborative projects among
				Federal agencies; and
						(2)develop, in
				consultation with the National Task Force on Fetal Alcohol Spectrum Disorders,
				priority areas for years 2013 through 2017 to guide Federal programs and
				activities related to Fetal Alcohol Spectrum Disorders.
						(b)Coordination
				among Federal entities
						(1)In
				generalThe Comptroller General of the United States shall
				evaluate and make recommendations regarding the appropriate roles and
				responsibilities of Federal entities with respect to programs and activities
				related to Fetal Alcohol Spectrum Disorders.
						(2)Covered
				entitiesThe Federal entities under paragraph (1) shall include
				entities within the National Institutes of Health, the Centers for Disease
				Control and Prevention, the Substance Abuse and Mental Health Services
				Administration, the Health Resources and Services Administration, the Indian
				Health Service, the Agency for Healthcare Research and Quality, the Interagency
				Coordinating Committee on Fetal Alcohol Syndrome, the National Task Force on
				Fetal Alcohol Spectrum Disorders, as well as the Office of Special Education
				and Rehabilitative Services in the Department of Education and the Office of
				Juvenile Justice and Delinquency Prevention in the Department of
				Justice.
						(3)EvaluationThe
				evaluation conducted by the Comptroller General under paragraph (1) shall
				include—
							(A)an assessment of
				the current roles and responsibilities of Federal entities with programs and
				activities related to Fetal Alcohol Spectrum Disorders; and
							(B)an assessment of
				whether there is duplication in programs and activities, conflicting roles and
				responsibilities, or lack of coordination among Federal entities.
							(4)RecommendationThe
				Comptroller General shall provide recommendations on the appropriate roles and
				responsibilities of the Federal entities described in paragraph (2) in order to
				maximize the effectiveness of Federal programs and activities related to Fetal
				Alcohol Spectrum Disorders.
						(5)CompletionNot
				later than 1 year after the date of enactment of the
				Advancing FASD Research, Prevention, and
				Services Act, the Comptroller General shall complete the
				evaluation and submit to Congress a report on the findings and recommendations
				made as a result of the
				evaluation.
						.
		5.Services for
			 individuals with Fetal Alcohol Spectrum DisordersSection 519C(b) of the Public Health Service
			 Act (42 U.S.C. 290bb–25c(b)) is amended—
			(1)in paragraph
			 (11), by striking and after the semicolon;
			(2)by redesignating
			 paragraph (12) as paragraph (15); and
			(3)by inserting
			 after paragraph (11), the following:
				
					(12)provide respite
				care for caretakers of individuals with Fetal Alcohol Syndrome and other
				prenatal alcohol-related disorders;
					(13)recruit and
				train mentors for individuals with Fetal Alcohol Syndrome and other prenatal
				alcohol-related disorders;
					(14)provide
				educational and supportive services to families of individuals with Fetal
				Alcohol Spectrum Disorders;
				and
					.
			6.Prevention,
			 intervention, and services in the education system
			(a)General
			 RuleThe Secretary of
			 Education shall be the lead Federal official with responsibility over
			 education-related issues with respect to children with Fetal Alcohol Spectrum
			 Disorders.
			(b)Specific
			 responsibilitiesThe
			 Secretary of Education shall direct the Office of Special Education and
			 Rehabilitative Services to—
				(1)conduct and
			 disseminate training on a nationwide Fetal Alcohol Spectrum Disorders
			 surveillance campaign to local education agencies and early childhood education
			 providers in collaboration with the National Center on Birth Defects and
			 Developmental Disabilities under section 399H(b) of the Public Health Service
			 Act (as added by this Act);
				(2)collect, collate,
			 and disseminate (through the Internet Web site of the Department of Education,
			 at teacher-to-teacher workshops, and through other means) evidence-based
			 practices that are effective in the education and support of children with
			 Fetal Alcohol Syndrome Disorders, including any special techniques on how to
			 assist children with Fetal Alcohol Spectrum Disorders, in both special and
			 traditional educational settings, such practices to incorporate information
			 concerning the identification, behavioral supports, teaching, and learning
			 associated with Fetal Alcohol Spectrum Disorders, to—
					(A)education groups
			 such as the National Association of School Boards, the National Education
			 Association, the American Federation of Teachers, the National Association of
			 Elementary School Principals, and the National Association of Secondary School
			 Principals;
					(B)21st Century
			 Community Learning Center program grantees and other after school program
			 personnel; and
					(C)Parent Teacher
			 Associations, Parent Information and Training Centers, family aid programs, and
			 other appropriate education organizations;
					(3)ensure that, in
			 administering the Individuals with Disabilities Education Act, parents,
			 educators, and advocates for children with disabilities are aware that children
			 with Fetal Alcohol Spectrum Disorders have the right to access general
			 curriculum under the least restrictive environment;
				(4)collaborate with
			 other Federal agencies to include Fetal Alcohol Spectrum Disorders-related
			 information or activities in programs related to maternal health, health
			 education, and sex education;
				(5)collaborate with
			 the Secretary of Health and Human Services to ensure that Fetal Alcohol
			 Spectrum Disorders prevention grants under section 399H of the Public Health
			 Service Act include education concerning Fetal Alcohol Spectrum Disorders in
			 the sexual and health education curricula of schools; and
				(6)support efforts
			 by peer advisory networks of adolescents in schools organized to discourage the
			 use of alcohol while pregnant or considering getting pregnant.
				7.Prevention,
			 intervention, and services in the justice systemThe Attorney General shall direct the Office
			 of Juvenile Justice and Delinquency Prevention to—
			(1)implement
			 screening procedures and conduct training on a nationwide Fetal Alcohol
			 Spectrum Disorders surveillance campaign for the Department of Justice in
			 collaboration with the efforts of the National Center on Birth Defects and
			 Developmental Disabilities under section 399H(b) of the Public Health Service
			 Act (as added by this Act);
			(2)introduce
			 training curricula on how to most effectively identify and interact with
			 individuals with Fetal Alcohol Spectrum Disorders in both the juvenile and
			 adult justice systems, and investigate incorporating information about the
			 identification, prevention, and treatment of the disorders into justice
			 professionals' credentialing requirements;
			(3)promote the
			 tracking of individuals entering the juvenile justice system with at-risk
			 backgrounds that indicates them as high probability for having a Fetal Alcohol
			 Spectrum Disorder, especially those individuals whose mothers have a record of
			 heavy or binge drinking during pregnancy as reported by the appropriate child
			 protection agency;
			(4)educate judges,
			 attorneys, probation officers, child advocates, law enforcement officers,
			 prison wardens, alternative incarceration administrators, and incarceration
			 officials on how to treat and support individuals suffering from Fetal Alcohol
			 Spectrum Disorders within the juvenile and adult justice systems,
			 including—
				(A)programs designed
			 specifically for the identification, treatment, and education of such children;
			 and
				(B)curricula
			 development and credentialing of teachers, administrators, and social workers
			 who implement such programs;
				(5)conduct a study
			 on the inadequacies of how the current system processes children with certain
			 developmental delays and subsequently implement alternative methods of
			 incarceration and treatment that are more effective for youth offenders
			 identified to have a Fetal Alcohol Spectrum Disorder; and
			(6)collaborate with
			 Fetal Alcohol Spectrum Disorders professionals and implement transition
			 programs for juveniles and adults with Fetal Alcohol Spectrum Disorders who are
			 released from incarceration.
			8.Miscellaneous
			 provisions
			(a)Authorization
			 of appropriationsSection 399J of the Public Health Service Act
			 (42 U.S.C. 280f–2) is amended by striking the part and all that
			 follows through the period and inserting subsections (h) through (k) of
			 section 399H, $27,000,000 for each of fiscal years 2013 through
			 2017.
			(b)Repeal of
			 sunsetSection 399K of the Public Health Service Act (42 U.S.C.
			 280f–3) is repealed.
			
